           Case 2:20-cv-00363-GMN-DJA Document 27
                                               26 Filed 06/17/21
                                                        06/16/21 Page 1 of 4




1    ALVERSON TAYLOR & SANDERS
     KURT BONDS, ESQ.
2    Nevada Bar No. 6228
     TREVOR WAITE ESQ.
3    Nevada Bar No. 13779
     6605 Grand Montecito Pkwy., Suite 200,
4    Las Vegas, Nevada 89149
     T: (702) 384-7000
5    F: (702) 385-7000
     efile@alversontaylor.com
6    Attorneys for Defendant,
     UNIVERSAL ACCOUNT SERVICING, LLC,
7
     LAW OFFICES OF NICHOLAS M. WAJDA
8
     NICHOLAS M. WAJDA, ESQ.
9
     Nevada Bar No. 11480
     871 Coronado Center Drive, Suite 200
10
     Henderson, Nevada 89052
     T: (702) 900-6339
11   F: (866)286-8433
     nick@recoverylawgroup.com
12   Attorney for Plaintiff,
     TRAVIS BRINGLE,
13

14
                                   UNITED STATES DISTRICT COURT
15                                       DISTRICT OF NEVADA
16
     TRAVIS BRINGLE,                                     Case No. 2:20-cv-00363-GMN-DJA
17
                           Plaintiff,                     STIPULATION TO EXTEND THE
18
     v.                                                   JOINT PRE-TRIAL ORDER DUE
                                                          DATE PURSUANT TO LOCAL RULE
19                                                        26-3
     UNIVERSAL ACCOUNT SERVICING, LLC,
20                                                        (FIRST REQUEST FOR EXTENSION
                                                          OF THE JOINT PRE-TRIAL ORDER
21                        Defendant.                      DUE DATE)
22

23
            IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiff TRAVIS BRINGLE
24
     (“Plaintiff”) and Defendant UNIVERSAL ACCOUNT SERVICING, LLC, (“Defendant”), and
25
     through their respective counsel, as follows:
26
            WHEREAS, the Complaint which is the subject of this action was served on Defendant
27
     on March 16, 2020;
28
            WHEREAS, the Defendant filed an Answer to Plaintiff’s Complaint on April 27, 2020.

                                                     1
                                                          STIPULATION RE: JOINT PRE-TRIAL ORDER DUE DATE
                                                                               Case No. 2:20-cv-00363-GMN-DJA
           Case 2:20-cv-00363-GMN-DJA Document 27
                                               26 Filed 06/17/21
                                                        06/16/21 Page 2 of 4




1           WHEREAS, the Court granted the Parties’ Discovery Plan and Scheduling Order on June
2    19, 2020.
3           WHEREAS, the Plaintiff served Written Discovery on Defendant on October 7, 2020.
4           WHEREAS, the Defendant served responses to Plaintiff’s Written Discovery on
5    December 8, 2020.
6           WHEREAS, the Defendant served Written Discovery on Plaintiff on January 11, 2021.
7           WHEREAS, the Defendant informally produced additional documents to Plaintiff on
8    January 27, 2021.
9           WHEREAS, the Plaintiff served responses to Defendant’s Written Discovery on
10   February 16, 2021.
11          WHEREAS, the Plaintiff served a Deposition Notice for the deposition of Defendant’s
12   corporate representative.
13          WHEREAS, the Defendant served a Deposition Notice for the deposition of Plaintiff.
14          WHEREAS, the Parties have met and conferred regarding potential resolution and the
15   Joint Pre-Trial Order. The Parties believe, based on recent communications, that there are good
16   prospects for potential resolution of this matter. The parties have met and conferred during
17   recent communications regarding potential resolution and have had good faith discussions. A
18   continuance of the June 16, 2021 Pre-Trial Order due date would allow the Parties the
19   opportunity to attempt to resolve the case without the need for a hearing and without having to
20   incur substantial additional fees and costs related to the Pre-Trial Report. If the Parties are able
21   to reach a resolution, the requested continuance would also preserve judicial resources.
22          WHEREAS, due to the COVID-19 pandemic key personnel from Defendant counsel’s
23   office and Defendant’s clients have been absent and are working remotely and have been
24   unavailable at various times to assist in discovery matters.
25          WHEREAS, this request is not made for any improper purpose or delay, but rather to
26   accommodate amicable potential resolution of the case.
27          WHEREAS, no party will suffer any prejudice as a result of the extension of time;
28



                                                  2
                                                             STIPULATION RE: JOINT PRE-TRIAL ORDER DUE DATE
                                                                                  Case No. 2:20-cv-00363-GMN-DJA
           Case 2:20-cv-00363-GMN-DJA Document 27
                                               26 Filed 06/17/21
                                                        06/16/21 Page 3 of 4




1           WHEREFORE, the Parties stipulate and agree that good cause exists and request that the
2    court agree that the following dates be extended: the Joint Pre-Trial due date from June 16, 2021
3    to July 23, 2021.
4

5
            IT IS SO STIPULATED.
6

7
                                  LAW OFFICE OF NICHOLAS M. WAJDA
8
     Dated: June 16, 2021                        s/Nicholas M. Wajda
9                                                Nicholas M. Wajda
                                                 Attorney for Plaintiff,
10
                                                 TRAVIS BRINGLE
11

12                                ALVERSON TAYLOR & SANDERS
13   Dated: June 16, 2021                 s/Trevor Waite
14
                                          Kurt R. Bonds
                                          Trevor Waite
15                                        Attorney for Defendant,
                                          UNIVERSAL ACCOUNT SERVICING, LLC.
16

17

18

19

20

21

22                                        IT IS SO ORDERED:
23

24

25
                                          Hon. Gloria
                                          DANIEL      M. Navarro
                                                   J. ALBREGTS
                                          UNITED STATES
                                                   STATESDISTRICT  JUDGE
                                                            MAGISTRATE JUDGE
26

27
                                          DATED: June 17, 2021
28



                                                 3
                                                           STIPULATION RE: JOINT PRE-TRIAL ORDER DUE DATE
                                                                                Case No. 2:20-cv-00363-GMN-DJA
           Case 2:20-cv-00363-GMN-DJA Document 27
                                               26 Filed 06/17/21
                                                        06/16/21 Page 4 of 4




                         ATTESTATION AND CERTIFICATE OF SERVICE
1

2           I, Trevor Waite, am the ECF user whose identification and password are being used to
     file the Stipulation to Extend the Joint Pre-Trial Order due date. Pursuant to Civil Local Rule 5-
3
     1(i)(3), I hereby attest that all counsel whose electronic signatures in the Stipulation to Extend
4
     the Joint Pre-Trial due date provided their authority and concurrence to file that document.
5

6
                                   ALVERSON TAYLOR & SANDERS
7
                                      ___/s/ Trevor Waite___________________
8                                     Kurt R. Bonds
                                      Attorney for Defendant,
9
                                      UNIVERSAL ACCOUNT SERVICING, LLC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  4
                                                            STIPULATION RE: JOINT PRE-TRIAL ORDER DUE DATE
                                                                                 Case No. 2:20-cv-00363-GMN-DJA
